UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 03/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Active MidCap Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund March 31, 2017 (Unaudited) Common Stocks - 100.1% Shares Value ($) Automobiles & Components - 2.3% Lear 69,560 9,848,305 Visteon 42,345 a 4,147,693 Banks - 2.2% Cathay General Bancorp 125,035 4,711,319 First Horizon National 465,240 8,606,940 Capital Goods - 13.9% BWX Technologies 107,600 5,121,760 Curtiss-Wright 87,035 7,942,814 Donaldson 62,100 2,826,792 HD Supply Holdings 223,965 a 9,210,561 Huntington Ingalls Industries 30,335 6,074,280 Ingersoll-Rand 126,420 10,280,474 Jacobs Engineering Group 41,900 2,316,232 Lennox International 56,200 9,402,260 Oshkosh 126,600 8,683,494 Owens Corning 155,845 9,564,208 Spirit AeroSystems Holdings, Cl. A 147,475 8,541,752 Toro 41,410 2,586,469 United Rentals 15,125 a 1,891,381 Woodward 24,500 1,664,040 Commercial & Professional Services - .2% FTI Consulting 29,900 a Consumer Durables & Apparel - 3.0% Brunswick 158,475 9,698,670 D.R. Horton 106,950 3,562,505 PVH 53,200 5,504,604 Consumer Services - 2.0% Darden Restaurants 104,820 8,770,289 Wyndham Worldwide 45,675 3,849,946 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 100.1% (continued) Shares Value ($) Diversified Financials - 7.1% Affiliated Managers Group 28,660 4,698,520 Ameriprise Financial 57,030 7,395,650 Eaton Vance 198,700 8,933,552 Moody's 95,875 10,741,835 SEI Investments 43,190 2,178,504 Synchrony Financial 295,180 10,124,674 Energy - 4.1% Cimarex Energy 70,400 8,412,096 Devon Energy 106,605 4,447,561 Newfield Exploration 105,170 a 3,881,825 ONEOK 85,005 4,712,677 TechnipFMC 67,260 a 2,185,950 World Fuel Services 51,050 1,850,563 Food, Beverage & Tobacco - 5.7% Campbell Soup 73,140 4,186,534 ConAgra Foods 200,450 8,086,153 Hormel Foods 74,555 2,581,840 Ingredion 44,085 5,309,157 J.M. Smucker 39,340 5,156,687 Tyson Foods, Cl. A 164,180 10,131,548 Health Care Equipment & Services - 5.6% Cerner 33,510 a 1,972,064 Cigna 17,985 2,634,623 Edwards Lifesciences 3,360 a 316,075 Halyard Health 30,900 a 1,176,981 Hologic 222,980 a 9,487,799 Masimo 3,300 a 307,758 Teleflex 48,825 9,458,867 WellCare Health Plans 66,025 a 9,257,365 Household & Personal Products - 1.6% Church & Dwight 201,510 Insurance - 3.1% Hartford Financial Services Group 35,975 1,729,318 Lincoln National 119,795 7,840,583 Unum Group 206,870 9,700,134 Common Stocks - 100.1% (continued) Shares Value ($) Materials - 8.8% Cabot 73,140 4,381,817 Celanese, Ser. A 112,485 10,106,777 Crown Holdings 81,645 a 4,323,103 Eagle Materials 28,200 2,739,348 Greif, Cl. A 16,200 892,458 Louisiana-Pacific 86,500 a 2,146,930 Nucor 156,365 9,338,118 Owens-Illinois 102,695 a 2,092,924 Reliance Steel & Aluminum 99,885 7,992,798 Steel Dynamics 150,435 5,229,121 Worthington Industries 113,665 5,125,155 Media - 1.4% Omnicom Group 101,315 Pharmaceuticals, Biotechnology & Life Sciences - 6.9% Agilent Technologies 125,820 6,652,103 Charles River Laboratories International 66,225 a 5,956,939 Illumina 2,280 a 389,059 Mettler-Toledo International 18,475 a 8,847,862 PerkinElmer 27,775 1,612,617 Qiagen 171,700 a 4,974,149 United Therapeutics 59,300 a 8,028,034 Waters 11,800 a 1,844,458 Zoetis 81,350 4,341,649 Real Estate - 7.1% Brixmor Property Group 231,800 b 4,974,428 First Industrial Realty Trust 76,000 b 2,023,880 GGP 313,815 7,274,232 Host Hotels & Resorts 374,705 b 6,991,995 Kilroy Realty 116,825 b 8,420,746 Lamar Advertising, Cl. A 86,885 b 6,493,785 Macerich 26,455 b 1,703,702 Piedmont Office Realty Trust, Cl. A 172,275 b 3,683,239 Prologis 38,780 b 2,011,906 Retailing - 6.0% Best Buy 174,930 8,597,809 Big Lots 142,725 6,947,853 Burlington Stores 68,050 a 6,620,584 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 100.1% (continued) Shares Value ($) Retailing - 6.0% (continued) Dollar General 63,950 4,459,233 Foot Locker 113,070 8,458,767 Nordstrom 40,225 1,873,278 Semiconductors & Semiconductor Equipment - .7% Cirrus Logic 20,000 a 1,213,800 KLA-Tencor 12,350 1,174,115 Lam Research 13,300 1,707,188 Software & Services - 9.6% CA 153,900 4,881,708 CDK Global 75,800 4,927,758 Citrix Systems 107,435 a 8,959,005 DST Systems 21,845 2,676,013 Electronic Arts 68,885 a 6,166,585 Fiserv 94,585 a 10,906,596 LogMeIn 18,462 1,800,045 Paychex 47,440 2,794,216 Red Hat 59,605 a 5,155,832 Vantiv, Cl. A 35,975 a 2,306,717 VeriSign 99,335 a 8,653,072 Technology Hardware & Equipment - 3.5% CommScope Holding 70,080 a 2,923,037 Motorola Solutions 114,560 9,877,363 NCR 186,875 a 8,536,450 Telecommunication Services - 1.2% CenturyLink 318,755 Transportation - .4% Southwest Airlines 48,835 Utilities - 3.7% AES 92,300 1,031,914 Edison International 17,500 1,393,175 FirstEnergy 252,245 8,026,436 MDU Resources Group 328,185 8,982,423 PPL 97,555 3,647,581 Total Common Stocks (cost $505,520,290) Other Investment - .3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,853,456) 1,853,456 c Total Investments (cost $507,373,746) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Capital Goods 13.9 Software & Services 9.6 Materials 8.8 Diversified Financials 7.1 Real Estate 7.1 Pharmaceuticals, Biotechnology & Life Sciences 6.9 Retailing 6.0 Food, Beverage & Tobacco 5.7 Health Care Equipment & Services 5.6 Energy 4.1 Utilities 3.7 Technology Hardware & Equipment 3.5 Insurance 3.1 Consumer Durables & Apparel 3.0 Automobiles & Components 2.3 Banks 2.2 Consumer Services 2.0 Household & Personal Products 1.6 Media 1.4 Telecommunication Services 1.2 Semiconductors & Semiconductor Equipment .7 Transportation .4 Money Market Investment .3 Commercial & Professional Services .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 611,988,545 - - Equity Securities— Foreign Common Stocks † 7,160,099 - - Registered Investment Companies 1,853,456 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2017, accumulated net unrealized appreciation on investments was $113,628,354, consisting of $121,904,869 gross unrealized appreciation and $8,276,515 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
